DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 08/19//2021. 
The status of the Claims is as follows:
Claims 3, 6,7, 10, 16, 20, 21, 23 have been cancelled;
Claims 1, 2, 11, 12, 13, 18, 22, 25 and 26 have been amended;
Claims 1, 2, 4, 5, 8, 9, 11-15, 17-22, and 24-26 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 , 8, 9, 11, 13, 15, 17, 19, 20-22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kivela (US 20120260609) in view of Lancaster et al. (US 20150197360; Lancaster) and further in view of Matsumoto et al. (US 6745544; Matsumoto).

Regarding Claim 1 Kivela teaches a method for producing wrapped bales (3), comprising steps of: 
in a receiving stage for receiving a bale to be wrapped: 
in a first wrapping stage moving the bale (3) and wrapping device (6) in relation to each other, said wrapping means (6) device comprising at least first and second wrapping material dispensers (4; annotated Fig. 7), said wrapping material dispensers (4; annotated Fig. 7) being arranged to rotate around said bale (3) in a circular path in a first plane of rotation, whereby a web of wrapping material (5; annotated Fig. 7) emerges from said first and second wrapping material dispensers (4; annotated Fig. 7) such that said web of wrapping material (5) becomes wrapped on the sides of said bale (3) in a first direction of wrapping; (abstract; par 71)
wherein the first wrapping stage comprises steps of 
- emerging the first wrapping material (5; annotated Fig. 7) from the first wrapping material dispenser (4; annotated Fig. 7) and the second wrapping material (5; annotated Fig. 7) 

However Kivela does not expressly teach wherein a degree of stretchability of the first wrapping material is smaller than a degree of stretchability of the second wrapping material so that the first wrapping material is laminated onto the bale by emerging the second wrapping material in said first plane of rotation and on the first wrapping material, where the second wrapping material is emerged from the second wrapping material dispenser on the first wrapping material with the degree of stretchability and with a second tension being larger than the degree of stretchability and larger than a first tension of the first wrapping material emerged from the first wrapping material dispenser

Lancaster teaches a method for producing wrapped products including wrapping dispenser (106) where a web of wrapping material (108) emerges from the wrapping material dispenser (106)  and where the first layer of wrapping material (108) is laminated onto the load by emerging the second layer of wrapping material (108) in said first plane of rotation and on the first layer of wrapping material, where the second layer wrapping material (108) is emerged from the dispenser on the first wrapping material (108) (par 260) Where Lancaster teaches that the wrap force or containment force of the final wrapping material in different areas can vary based on load hostility (par 199) for the purposes of maintaining a load containment force requirement for the load. (par 19)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the emerging wrapping material step of Kivela with the step of varying the 

However Kivela in view of Lancaster does not expressly teach the second wrapping material is emerged from the second wrapping material dispenser on the first wrapping material with the degree of stretchability and with a second tension being larger than the degree of stretchability and larger than a first tension of the first wrapping material emerged from the first wrapping material dispenser. 

Matsumoto teaches a method for producing wrapped objects that includes a step of emerging the first wrapping material (9; right) from the first wrapping material dispenser (5a) and the second wrapping material (9; left) from the second wrapping material dispenser (5b) around the object (A) wherein the second wrapping material (9; left) is emerged from the second wrapping material dispenser (5b) on the first wrapping material (9; right) with the degree of stretchability and with a second tension being larger than the degree of stretchability and larger than a first tension of the first wrapping material (9; right) emerged from the first wrapping material dispenser (5a) providing increased wrapped strength of the load for the purposes improving the efficiency of the method (Col 4 lines 18-22)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the emerging step of the first wrapping material of Kivela in view of Lancaster to configure the wrapping material such that a degree of stretchability of the first wrapping material is smaller than a degree of stretchability of the second wrapping material as taught by Matsumoto since Col 4 lines 18-22 of Matsumoto suggests that 

    PNG
    media_image1.png
    380
    571
    media_image1.png
    Greyscale


Regarding Claim 5 the modified invention of Kivela in view of Lancaster teaches the method as described above. Kivela further teaches the second wrapping material (5; annotated Fig. 7) 

However Kivela does not expressly teach the second area of the bale is provided with more rounds of at least the second wrapping material than a first area of the bale in order to make the bale wrapping stronger in said second area, or wherein the moving of the base is slowed or stopped in the position where the second wrapping material is provided to the second area.

Lancaster teaches a second area of the load is provided with more rounds of the wrapping material than a first area of the load in order to make the product wrapping stronger in said second area, (par 15, 87) and wherein the moving of the base is slowed or stopped in the position where the second wrapping material is provided to the second area. (par 90) Where Lancaster teaches that the wrap force or containment force of the final wrapping material in different areas can vary based on load hostility (par 199) for the purposes of maintaining a load containment force requirement for the load. (par 19)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the emerging wrapping material step of Kivela with the step of varying the wrap for or containment force properties of the final wrapping of the wrapping material provided onto the bales as taught by Lancaster since paragraphs 260, 199 and 19 of Lancaster suggests that such a modification provides varying areas with varying web material force for the purposes of maintaining a load containment force requirement for the load. 

Regarding Claim 8 the modified invention of Kivela in view of Lancaster teaches the method as described above. Kivela further teaches the first wrapping stage comprises additionally steps of: - wrapping by said wrapping device (6) said web of at least the first and optionally also the second wrapping material (5; annotated Fig. 7) onto a frame means (11), moving the frame means (11) and wrapping device (6) in relation to each other to form a tunnel construction (12) comprising said wrapping material (5; annotated Fig. 7), (par 37), and 
- moving the bale (3) in the direction perpendicular to said first plane of rotation and at least partly into the tunnel construction (12) comprising wrapping material (5; annotated Fig. 7) to attach the tunnel construction (12) comprising wrapping material (5; annotated Fig. 7) to the bale (3). (par 38)

Regarding Claim 9 the modified invention of Kivela in view of Lancaster teaches the method as described above. Kivela further teaches the first and second wrapping material dispensers means ( 4; annotated Fig. 7) with the wrapping material are arranged so that the second wrapping (5; annotated Fig. 7) material is emerged essentially onto the frame means (11) and the first wrapping material (5; annotated Fig. 7) is emerged only partly onto the frame means (11) and the proximal end  of the first wrapping material (5; annotated Fig. 7) is emerged outside the frame means (11) in the moving direction of the bale so to form the end of the tunnel construction (12). (par 42)

Regarding Claim 11 the modified invention of Kivela in view of Lancaster teaches the method as described above. Kivela further teaches a second wrapping stage comprises turning said bale (3) in a second plane of rotation, which is substantially normal to said first plane of rotation, whereby the wrapping is provided onto the sides of said bale (3) in a second direction of wrapping substantially normal to said first direction of wrapping, and turning said surface of said web of wrapping material (5; annotated Fig. 7)) emerging from said dispenser (4; annotated Fig. 7) between said first wrapping step and said second wrapping step such that said web surface becomes substantially parallel with said first plane of rotation so that said wrapping (6) device remains in said first plane of rotation thereof. (par 68)

Regarding Claim 13 Kivela teaches an apparatus (Fig. 1) for producing wrapped bales, said apparatus being configured to receive a bale (3) to be wrapped, and the apparatus comprising: 
- at least first and second wrapping material dispensers (4; annotated Fig. 7) for dispensing a web of wrapping material (5; annotated Fig. 7), 

- a wrapping device (6) for circulating said first and second wrapping material dispensers (4; annotated Fig. 7) in a first plane of rotation around said bale (3) for wrapping said web of wrapping material (5; annotated Fig. 7) around said bale (3) and 

wherein said bale (3) has a first area and a second area (areas defined by the width of each wrapping material; par 58-62) 

wherein the apparatus  is configured to 



However Kivela does not expressly teach the first wrapping material is laminated onto the bale by emerging the second wrapping material in said first plane of rotation and on the first wrapping material, where the second wrapping material is emerged from the second wrapping material dispenser on the first wrapping material with the degree of stretchability and with a second tension being larger than the degree of stretchability and larger than a first tension of the first wrapping material emerged from the first wrapping material dispenser

Lancaster teaches an apparatus for producing wrapped products including wrapping dispenser (106) where a web of wrapping material (108) emerges from the wrapping material dispenser (106) and where the first layer wrapping material (108) is laminated onto the load by emerging the second layer wrapping material (108) in said first plane of rotation and on the first layer wrapping material, where the second layer wrapping material is emerged on the first layer of wrapping material (par 260) Where Lancaster teaches that the wrap force or containment force of the final layer of wrapping material in different areas can vary based on load hostility (par 199) for the purposes of maintaining a load containment force requirement for the load. (par 19)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Kivela by varying the wrap for or containment force properties of the final wrapping of the wrapping material provided onto the bales as taught by Lancaster since paragraphs 260, 199 and 19 of Lancaster suggests that such a modification provides 

Kivela teaches wrapping a bale using a first and second wrapping material, Lancaster teaches wrapping a load using varying the wrap or containment force properties (film thickness and/or film width; par 8, 225) of wrapping material. However Kivela in view of Lancaster does not expressly teach wherein the degree of stretchability and with a second tension being larger than the degree of stretchability and larger than a first tension of the first wrapping material emerged from the first wrapping material dispenser	. 

Matsumoto teaches a method for producing wrapped objects that includes a step of emerging the first wrapping material (9; right) from the first wrapping material dispenser (5a) and the second wrapping material (9; left) from the second wrapping material dispenser (5b) around the object (A) wherein  the degree of stretchability with a second tension being larger than the degree of stretchability and larger than a first tension of the first wrapping material (9; right) emerged from the first wrapping material dispenser	providing increased wrapped strength of the load for the purposes improving the efficiency of the method (Col 4 lines 18-22)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the emerging step of the first wrapping material of Kivela in view of Lancaster to configure the wrapping material such that a degree of stretchability of the first wrapping material is smaller than a degree of stretchability of the second wrapping material as taught by Matsumoto since Col 4 lines 18-22 of Matsumoto suggests that such a modification provides increased wrapped strength of the load for the purposes improving the efficiency of the method. 

Claim 15 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela teaches said first and second dispenser (4; annotated Fig. 7) in order to control the wrapping material (5; annotated Fig. 7) during emerging.

However, Kivela does not expressly teach the apparatus comprises a braking or resisting device arranged in connection with at least one of said first and second dispenser in order to control the tension of the wrapping material during emerging.

Lancaster teaches an apparatus for producing wrapped products including wrapping dispenser (106) where a web of wrapping material (108) emerges from the wrapping material dispenser (106) and the apparatus comprises a resisting device (112) arranged in connection with the dispenser means (4; annotated Fig. 7) in order to control the tension of the wrapping material during emerging (par 58) for the purposes of controlling wrap force (par 30-33)

Therefore it would have bene obvious to one of ordinary skill in the art at the time the application as filed to modify the apparatus of Kivela to include a resisting device as taught by Lancaster since par 30-33 of Lancaster suggests that such a modification provides varying force load to the wrapping material for the purposes of controlling wrap force. 

Regarding Claim 17 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela teaches at least one of said wrapping material dispenser (4; annotated Fig. 7)  is tiltable in relation to the normal of said first plane of rotation (par 52) at least in said second area so that the surface of said web of wrapping material  (5; annotated Fig. 7)  emerged by said tilted wrapping material dispenser means  (4; annotated Fig. 7)  differs substantially of the normal of said first plane of rotation before wrapping, whereupon the apparatus is configured to provide the wrapping material  (5; annotated Fig. 7)  provided onto the second area (areas defined 

Regarding Claim 19 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela further teaches the second wrapping material (5; annotated Fig. 7) 

However Kivela does not expressly teach the second area is provided with more rounds of at least the second wrapping material than said first area in order to make the bale wrapping stronger in said second area. 

Lancaster teaches the second area is provided with more rounds of the wrapping material than said first area in order to make the bale wrapping stronger in said second area, (par 15, 87). Where Lancaster teaches that the properties (wrap force or containment force) of the final wrapping material in different areas can vary based on load hostility (par 199) for the purposes of maintaining a load containment force requirement for the load. (par 19)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Kivela by configuring the wrapping dispenser to provide the second area with more rounds of wrapping material than the first area as taught by Lancaster since paragraphs 260, 199 and 19 of Lancaster suggests that such a modification provides varying areas with varying web material force for the purposes of maintaining a load containment force requirement for the load. 

Claim 22 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela further teaches the first and second wrapping material dispensers (4; annotated Fig. 7) of the wrapping device (6) with the wrapping material (5; annotated Fig. 7) are arranged in relation to each other so that the second wrapping material (5; annotated Fig. 7) is emerged essentially wholly onto the frame means (11) and the first wrapping material (5; annotated Fig. 7) is emerged only partly onto the frame means (11) and the proximal end of the first wrapping material (5; annotated Fig. 7) is emerged outside the frame means (11) in the moving direction of the bale so to form an end of an tunnel construction (12). (par 37-42)

Regarding Claim 24 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela further teaches said the said wrapping means (6) comprises a substantially vertically disposed circular ring (13) which is rotatably assembled onto a support roller means (14) disposed in a framework (15) of the apparatus which circular ring (13) preferably further includes a support arm (16) extending from said circular ring (13) for pivotally supporting said dispenser (4; annotated Fig. 7). (par 48-49)

Regarding Claim 25 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela further teaches the apparatus comprises a turning means (7) for turning said surface of said web of wrapping material (5; annotated Fig. 7) emerging from said dispenser means (4; annotated Fig. 7) between a first wrapping stage and a second wrapping stage such that the surface of said web of wrapping material (5; annotated Fig. 7) becomes substantially parallel with said first plane of rotation, wherein said turning means (7) for turning said surface of said web of wrapping material (5; annotated Fig. 7) is arranged such that said wrapping device means (6) remains in said first plane of rotation, and by rotation means (8) for rotating said bale (3) in a second plane of rotation substantially normal to said first plane of rotation. (par 30-32)

Claims 2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kivela (US 20120260609) in view of Lancaster et al. (US 20150197360; Lancaster) and further in view of Matsumoto et al. (US 6745544; Matsumoto) as applied to Claim 1 above and further in view of Silbernagel (US 4723393).

Regarding Claim 2 the modified invention of Kivela in view of Lancaster teaches the method as described above. Kivela further teaches the first wrapping material (5; annotated Fig. 7) is emerged from the first wrapping material dispenser means (4; annotated Fig. 7) and the second wrapping material (5; annotated Fig. 7) is emerged from the second wrapping material dispenser means (4; annotated Fig. 7),

However Kivela in view of Lancaster does not expressly teach the first wrapping material is emerged from the first wrapping material dispenser means with a first tension and the second wrapping material is emerged from the second wrapping material dispenser means with a second tension , where said first and second tensions differs from each other, or wherein tension of at least one of said first or second wrapping material in said first area of the bale  in order to make the bale wrapping stronger in said second area of the bale.

Silbernagel teaches a first wrapping material (4) is emerged from the first wrapping material dispenser means (axies; Col 4 lines 29-33) with a first tension and the second wrapping material (4) is emerged from the second wrapping material dispenser means (axies; Col 4 lines 29-33) with a second tension, where said first and second tensions differs from each other for the providing varying wrap forces purposes of wrapping the products with wrap materials with varying wrapping properties. (Col 5 lines 25-54)



Regarding Claim 4 the modified invention of Kivela in view of Lancaster and Silbernagel teaches the method as described above. Kivela further teaches the width of the first and/or second wrapping material (5; annotated Fig. 7) provided onto the second area (areas defined by the width of each wrapping material; par 58-62) is the width of the original wrapping material (5; annotated Fig. 7). 

Regarding Claim 14 the modified invention of Kivela in view of Lancaster and Silbernagel teaches the method as described above. Kivela further teaches the first wrapping material dispenser means (4; annotated Fig. 7) is configured to emerge the first wrapping material (5; annotated Fig. 7) and the second wrapping material dispenser means (4; annotated Fig. 7), is configured to emerge the second wrapping material (5; annotated Fig. 7).  

However Kivela in view of Lancaster does not expressly teach the first wrapping material dispenser (' A) is configured to emerge the first wrapping material (5A) with a first tension and the second wrapping material dispenser means is configured to second emerge the second wrapping material (5B, 5C) with a second tension, where said first and second tensions differs from each other.



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the emerging step of Kivela in view of Lancaster to include emerging the first wrapping material at a first tension and emerging a second wrapping material at a second tension as taught by Silbernagel since Col 5 lines 25-54 suggests that such a modification provides varying wrap forces for the purposes of wrapping products with wrap materials with varying wrapping properties. 

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kivela (US 20120260609) in view of Lancaster et al. (US 20150197360; Lancaster) and further in view of Matsumoto et al. (US 6745544; Matsumoto) as applied to Claims 1 and 26 above and further in view of THORESON et al. (US 20160183474; Thoreson).

Regarding Claim 12 the modified invention of Kivela in view of Lancaster and Silbernagel teaches the method as described above. Kivela further teaches the second wrapping material (5; annotated Fig. 7) and the first wrapping material (5; annotated Fig. 7) and wrapping is provided onto the sides of said bale (3) in the second direction of wrapping substantially normal to said first direction of wrapping. (par 68, 78)



Thoreson teaches a method for producing wrapped bales including emerging a first wrapping material and emerging a second wrapping material a step of cutting the second wrapping material before providing the first wrapping material onto the sides of the bale in said second direction (par 57-60) providing independent control of each wrapping step for the purposes of improving the versatility and efficiency of the method. (par 5-7)

Therefore it would have been obvious to one of ordinary skill of the art at the time the application as filed to modify the method of Kivela in view of Lancaster to include a step of cutting the second wrapping material before providing the first wrapping material as taught by Thoreson since par 5-7 of Thoreson suggests that such a modification provides independent control of each wrapping step for the purposes of improving the versatility and efficiency of the method. 

Regarding Claim 26 the modified invention of Kivela in view of Lancaster and Silbernagel teaches the method as described above. Kivela further teaches the second wrapping material (5; annotated Fig. 7) and the first wrapping material (5; annotated Fig. 7) and wrapping is provided onto the sides of said bale (3) in a second direction of wrapping substantially normal to said first direction of wrapping in the second wrapping stage. (par 68, 78)

However Kivela does not expressly teach a cutting device for cutting the second wrapping material before providing the first wrapping material onto the sides of the bale in said second direction.



Therefore it would have been obvious to one of ordinary skill of the art at the time the application as filed to modify the method of Kivela in view of Lancaster to include a step of cutting the second wrapping material before providing the first wrapping material as taught by Thoreson since par 5-7 of Thoreson suggests that such a modification provides independent control of each wrapping step for the purposes of improving the versatility and efficiency of the method. 

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kivela (US 20120260609) in view of Lancaster et al. (US 20150197360; Lancaster) and further in view of Matsumoto et al. (US 6745544; Matsumoto) as applied to Claim 13 above and further in view of Dugan (US 7908831).

Regarding Claim 18 the modified invention of Kivela in view of Lancaster teaches the apparatus as described above. Kivela teaches the wrapping material (5; annotated Fig. 7) onto the second area (areas defined by the width of each wrapping material; par 58-62) and wrapping material (5; annotated Fig. 7) in said first area (areas defined by the width of each wrapping material; par 58-62) 

However Kivela in view of Lancaster does not expressly teach comprises a mechanical shrinking device for mechanically shrinking the original wrapping material narrower onto the second area 

Dugan teaches an apparatus comprises a mechanical shrinking device (85) for mechanically shrinking the wrapping material (81, 83) narrower onto the second area (Fig. 4) so that the width said wrapping material (81, 83) is reduced in relation to the width of said wrapping material in said first area (99, 101) providing a device to convert a web of material to a rope for the purposes of improving the versatility and efficiency of the apparatus. (Col 7 lines 52- Col 8 lines 7)

Therefore it would have been obvious to one of ordinary skill of the art at the time the application as filed to modify the apparatus of Kivela in view of Lancaster to include a mechanical shrinking device as taught by Dugan since Col 7 lines 52- Col 8 lines 7 of Dugan suggests that such a modification provides a device to convert a web of material to a rope for the purposes of improving the versatility and efficiency of the apparatus. 

Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: None of the cited references teach lamination of the first wrapping material 
Examiner’s Response: All of the cited references teach lamination (over lapping) of a first wrapping material/layer or wrapping material: Kivela (Figs. 5-6 & par 30); Lancaster (Fig. 4 & par 87) Matsumoto (Fig. 10 & Claim 1)

Applicant’s Argument: None of the cited references teach a combination of increasing tension to a larger degree than the stretchability of the second material. 
Examiner’s Response: Matsumoto teaches a method for producing wrapped objects that includes a step of emerging the first wrapping material (9; right) from the first wrapping material dispenser (5a) and the second wrapping material (9; left) from the second wrapping material dispenser (5b) around the object (A) wherein a degree of stretchability of the first wrapping material (9; right) is smaller than a degree of stretchability of the second wrapping material (9; left) providing increased wrapped strength of the load for the purposes improving the efficiency of the method (Col 4 lines 18-22) Where the second wrapping material is stretched to the point of deformation into a rope (Fig. 15) which the Examiner interprets to read over the limitation “second tension being larger than the degree of stretchability”. 

Applicant’s Argument: A skilled artisan would not turn to Lancaster when seeking a way to provide a method where the properties of the final wrapping in one area would differ substantially from the properties of the final wrapping in the second area to make the bale wrapping stronger in the second area. 
Examiner’s Response: In response to applicant's argument that a skilled artisan would not turn to Lancaster when seeking a way to provide a method where the properties of the final wrapping in one area would differ substantially from the properties of the final wrapping in the second area to make the bale wrapping stronger in the second area  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  MPEP2141.01(a) In this case, Lancaster is in the field of applicant’s endeavor since both Lancaster and the instant invention are both concerned with wrapping loads with wrapping material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731